 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   TIENGKHAM SINGANONH,                                   1:18-cv-00763-GSA-PC
12                 Plaintiff,                               ORDER FOR PLAINTIFF TO CLARIFY
                                                            HIS STATUS AT THE TIME OF THE
13         vs.                                              EVENTS AT ISSUE IN THE
                                                            COMPLAINT
14   PALACIOS, et al.,
                                                            THIRTY-DAY DEADLINE TO RESPOND
15                 Defendants.                              TO THIS ORDER
16

17   I.      BACKGROUND
18           Tiengkham Singanonh (“Plaintiff”) is a state prisoner proceeding pro se and in forma
19   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. On May 24, 2018, Plaintiff filed
20   the Complaint commencing this action. (ECF No. 1.)
21   II.     PLAINTIFF’S STATUS AT TIME OF EVENTS AT ISSUE
22           Plaintiff is presently incarcerated at Pleasant Valley State Prison in Coalinga, California.
23   The events at issue in the Complaint allegedly occurred at the Fresno County Jail in Fresno,
24   California, when Plaintiff was detained there in the custody of the Fresno County Sheriff.
25           The court is required to screen complaints brought by prisoners seeking relief against a
26   governmental entity or officer, or employee of a governmental entity. 28 U.S.C. § 1915A(a).
27   Before the court can properly screen Plaintiff’s Complaint, the court needs to determine
28   Plaintiff’s status at the time of the events at issue in the Complaint. It is not clear in the Complaint


                                                        1
 1   whether Plaintiff was detained at the Fresno County Jail on May 6, 2013 as a pretrial detainee,
 2   or a convicted prisoner. It is also unclear in the Complaint whether Plaintiff was in state custody
 3   or federal custody.1
 4             Plaintiff shall be required to file a response to this order within thirty days, informing the
 5   court of his status when he was in custody at the Fresno County Jail on May 6, 2013 when the
 6   events at issue in the Complaint occurred. Plaintiff is required to inform the court whether he
 7   was in state or federal custody and whether he was a pretrial detainee or a convicted prisoner
 8   when he was detained at the Fresno County Jail.
 9   III.      CONCLUSION
10             Accordingly, IT IS HEREBY ORDERED that:
11             1.      Within thirty (30) days of the date of service of this order, Plaintiff is required to
12                     file a response to this order, informing the court of his status at the Fresno County
13                     Jail on May 6, 2013, at the time of the events at issue in the Complaint;
14             2.      Plaintiff must inform the court whether he was in state or federal custody and
15                     whether he was a pretrial detainee or a convicted prisoner when he was detained
16                     at the Fresno County Jail; and
17             3.      Plaintiff’s failure to comply with this order may result in the dismissal of this case
18                     for failure to comply.
19
     IT IS SO ORDERED.
20

21          Dated:    January 21, 2020                                        /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28                     1
                         In the Complaint, Plaintiff refers to “[f]ederal prisoners treatment and their safety while in county
     jail” but he does not identify himself as a federal prisoner or detainee. (ECF No. 1 at 4.)

                                                                2
